1. The rider covered the property insured.
2. The limitations of its liability as to value, including the time of the commencement and termination of liability.
3. The conditions under which it will not be liable at all.
4. The terms of payment of premiums.
By the express terms of the contract, the defendant was not to be liable before the bill of lading was given, nor after it had been delivered to a succeeding carrier. The defendant had the right to say at the time of issuing the policy, "I will not be liable to you until you have fixed your liability to the shipper in writing." It did say so, and the plaintiff agreed to the stipulation by accepting the policy. Suppose the goods had been burned while in the hands of a succeeding carrier, and plaintiff having lost the evidence of the delivery should be made to pay the loss. Suppose, further, upon a suit for the loss which it (the plaintiff) had paid, the insurance company should be able to supply the proof of the delivery. Could any one hold that the delivery to the succeeding carrier was not a complete defense? The contract provided that the liability "attaches from the issue of the assured's bill of lading" and I do not think the Courts have the power to change it.
MR. JUSTICE HYDRICK concurs. *Page 53